Stephens, J.
¶22 (dissenting) — This case turns largely on the same issue as In re Personal Restraint of Coggin, 182 Wn.2d 115, 340 P.3d 810 (2014) (plurality opinion): whether a personal restraint petitioner who suffered a violation of his right to a public trial should be denied a new trial when the petitioner does not also allege ineffective assistance of appellate counsel. I would hold that personal restraint petitioners should not have to make a special showing of prejudice beyond establishing the prejudice of structural public trial error. The reasoning and facts in both cases on this issue do not differ, so I incorporate the reasoning from my dissent in Coggin here. Because the lead opinion in both cases “requires personal restraint petitioners to prove the impossible, and because its holding erodes the promise of open justice in our courts, I respectfully dissent.” 182 Wn.2d at 127 (Stephens, J., dissenting).
¶23 I also point out that because I would grant William Speight’s personal restraint petition on the basis of the improper voir dire closure, it is unnecessary for me to consider whether the closed motion in limine hearing also warrants a new trial. The lead opinion does not have this luxury, though it practically ignores the motion in limine issue. Lead opinion at 106. Having determined that the closure of individual voir dire constituted a public trial violation, the lead opinion moves to the prejudice issue and finds no prejudice. Id. at 107 (citing Coggin, 182 Wn.2d at 121-22). It concludes that Speight was not actually and substantially prejudiced because “[a]s a result of the individual questioning, he likely received a more fair trial and an impartial jury.” Id.
¶24 The individual questioning of jurors took place after the motions in limine were heard, so whatever prejudice might have occurred from the closed motion hearing would already have tainted the trial before voir dire began. Thus, *114the lead opinion needs to address the motions hearing, not only as to prejudice but as to whether the public trial right attaches to such a hearing. Its conclusion that the closed voir dire was not prejudicial because it likely benefited Speight is insufficient; how did the closed motion hearing work to his benefit?4 The lead opinion’s prejudice analysis is incomplete under its own post hoc analysis and provides no basis to dismiss this personal restraint petition in its entirety. See Coggin, 182 Wn.2d at 131 n.5 (Stephens, J., dissenting) (explaining that the lead opinion’s prejudice analysis constitutes a post hoc appellate Bone-Club5 inquiry).
¶25 For these reasons, I respectfully dissent.
Owens, Fairhurst, and Gordon McCloud, JJ., concur with Stephens, J.

 The State claims that the motions in limine occurred in chambers because the venire was completing questionnaires in the courtroom. Resp. to Pers. Restraint Pet. at 4. So, it might be argued that the closure facilitated selecting an impartial jury because the closure shielded prospective jurors from exposure to potentially inadmissible evidence. This argument fails because the “purpose of a motion in limine is to dispose of legal matters so counsel will not be forced to make comments in the presence of the jury which might prejudice his presentation.” State v. Evans, 96 Wn.2d 119, 123, 634 P.2d 845 (1981). The venire could have filled out questionnaires elsewhere while the court considered the motions in limine in open court. See In re Pers. Restraint of Orange, 152 Wn.2d 795, 810, 100 P.3d 291 (2004) (concern stemming from “courtroom management and convenience” without consideration of the public trial right was insufficient to justify closure of voir dire).


 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).